NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued December 16, 2014
                               Decided January 28, 2015

                                          Before

                      DIANE P. WOOD, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      JOHN DANIEL TINDER, Circuit Judge

No. 14-1581

ELIJAH MANUEL,                                   Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 13 C 3022
CITY OF JOLIET, et al.,
      Defendants-Appellees.                      Milton I. Shadur,
                                                 Judge.

                                        ORDER

       Elijah Manuel appeals the dismissal of his complaint under 42 U.S.C. § 1983
alleging that the City of Joliet and several of its police officers maliciously prosecuted
him when they falsified the results of drug tests and then arrested him for possession
with intent to distribute ecstasy. The district court dismissed his claim as foreclosed by
Newsome v. McCabe, 256 F.3d 747, 750–52 (7th Cir. 2001), because Illinois law already
provided an adequate remedy for malicious prosecution. Manuel asks this court to
reconsider Newsome but offers no compelling reason to do so. We affirm.

      Manuel alleged the following in connection with his arrest on March 18, 2011 for
possession with intent to distribute ecstasy. On that day he was a passenger in his car
No. 14-1581                                                                           Page 2

being driven by his brother when they were stopped for failing to signal. A police
officer detected an odor of burnt cannabis from inside the car. Without warning, the
officer flung open the passenger’s door and dragged Manuel out. The officer pushed
Manuel to the ground, handcuffed him, and then punched and kicked him. The officer
then patted down Manuel, and in one pocket found a bottle of pills. The pills were then
tested by officers who had arrived at the scene, and these officers falsified the results to
show that the pills were ecstasy. Based on these results, Manuel was arrested. In grand
jury proceedings on March 31, the police continued to lie about the test results.

       But according to a lab report of April 1, 2011, that Manuel submitted with his
complaint, the pills were not ecstasy. Yet Manuel was arraigned on April 8, 2011, and
not for more than a month-–until May 4, 2011—did the Assistant State’s Attorney seek
dismissal of the charges. Manuel was released the next day. Because of his
incarceration, Manuel missed work and his college classes, forcing him to drop courses
he already paid for.

        On April 10, 2013, Manuel sued the City of Joliet and various City of Joliet police
officers alleging malicious prosecution because of the falsified drug tests and other civil
rights claims that stemmed from his arrest (unreasonable search and seizure, excessive
force, violation of due process rights, conspiracy to deprive constitutional rights,
unreasonable detention, failure to intervene, and denial of equal protection of laws).

       The court dismissed most of the § 1983 claims as time-barred because they fell
outside the two-year statute of limitations. As for the malicious-prosecution claim—
which was not time-barred because the statute of limitations did not begin tolling until
May 4, 2011, when the underlying proceedings were terminated in Manuel’s favor—the
court treated it as barred under Newsome because Illinois law provided an adequate
remedy.

       On appeal Manuel challenges only the dismissal of his malicious-prosecution
claim and argues that the claim, as one in which the police misrepresented evidence, fits
into an area of law that Newsome did not foreclose. He invokes Johnson v. Saville, 576
F.3d 656, 663 (7th Cir. 2009), in which we stated that “Newsome left open the possibility
of a Fourth Amendment claim against officers who misrepresent evidence to
prosecutors.”

       Newsome held that federal claims of malicious prosecution are founded on the
right to due process, not the Fourth Amendment, and thus there is no malicious
No. 14-1581                                                                          Page 3

prosecution claim under federal law if, as here, state law provides a similar cause of
action. Newsome, 256 F.3d at 750–51; see Julian v. Hanna, 732 F.3d 842, 845–46 (7th Cir.
2013). Newsome did not preclude Fourth Amendment claims generally, but we have
cautioned that “there is nothing but confusion gained by calling [a] legal theory
[brought under the Fourth or any other amendment] ‘malicious prosecution.’” Parish v.
City of Chicago, 594 F.3d 551, 554 (7th Cir. 2009) (quoting Newsome, 256 F.3d at 751)
(internal quotation omitted); see also McCullach v. Gadert, 344 F.3d 655, 659 (7th Cir.
2003) (recognizing a Fourth Amendment wrongful-arrest claim against an officer who
allegedly gave false information in an incident report and at a preliminary hearing). As
the district court noted, any Fourth Amendment claim that Manuel might bring is
time-barred. Fourth Amendment claims are typically “limited up to the point of
arraignment,” after which it becomes a malicious prosecution claim. Bielanski v. County
of Kane, 550 F.3d 632, 638 (7th Cir. 2008). Thus if Manuel has a Fourth Amendment claim
not barred by Newsome, it would have stemmed from his arrest on March 18, 2011,
which he would have had to challenge within two years, see 735 ILCS 5/13-202, but he
did not sue until April 10, 2013. And in any event, Manuel has no Fourth Amendment
right to be free from groundless prosecution. Bielanski, 550 F.3d at 638; Ray v. City of
Chicago, 629 F.3d 660, 664 (7th Cir. 2011).

       Next Manuel argues that we should reconsider our holding in Newsome and
recognize a federal claim for malicious prosecution under the Fourth Amendment
regardless of the available state remedy. By his count, ten other circuits have recognized
federal malicious-prosecution claims under the Fourth Amendment—assuming that the
plaintiff has been seized in the course of the malicious prosecution. See Julian v. Hanna,
732 F.3d 842, 846 (7th Cir. 2013) (collecting cases); Hernandez-Cuevas v. Taylor, 723 F.3d
91, 98–99 (1st Cir. 2013) (“there is now broad consensus among the circuits that the
Fourth Amendment right to be free from seizure but upon probable cause extends
through the pretrial period.”)

        Manuel does not provide a compelling reason to overrule our precedent. See
United States v. Reyes-Hernandez, 624 F.3d 405, 412 (7th Cir. 2010) (setting forth standard
for overturning circuit precedent); United States v. Corner, 598 F.3d 411, 414 (7th Cir.
2010). As we stated in our most recent endorsement of Newsome’s rationale: “When,
after the arrest or seizure, a person is not let go when he should be, the Fourth
Amendment gives way to the due process clause as a basis for challenging his
detention.” Llovet, 761 F.3d at 764. While Manuel’s counsel advanced a strong
argument, given the position we have consistently taken in upholding Newsome, see
No. 14-1581                                                                             Page 4

Llovet v. City of Chicago, 761 F.3d 759, 760 (7th Cir. 2014); Ray, 629 F.3d at 664; Parish, 594
F.3d at 554, Manuel’s argument is better left for the Supreme Court.

        Manuel tries to distinguish Llovet on grounds that he was arrested without
probable cause and incarcerated for seven weeks. Although Llovet is largely about the
theory of “continuing seizures” and thus distinguishable from Manuel’s facts, we said
in that case that “once detention by reason of arrest turns into detention by reason of
arraignment…the Fourth Amendment falls out of the picture and the detainee’s claim
that the detention is improper becomes a claim of malicious prosecution violative of
due process.” 761 F.3d at 763. Only if state law fails to provide an adequate remedy can
a plaintiff pursue a federal due process claim for malicious prosecution, id. at 764; cf.
Julian, 732 F.3d at 846 (Indiana did not have an adequate remedy for
malicious-prosecution claim), and Illinois has an adequate remedy. Ray, 629 F.3d at 664.

                                                                                  AFFIRMED.